I concur in judgment and opinion with the majority concerning the second, third, fourth, and fifth assignments of error. However, I must respectfully dissent from the disposition of the first assignment of error because I believe the record establishes a genuine issue of material fact concerning the appellees' compliance with its own notification rule. This rule requires "the widest possible dissemination through the available media." The majority concludes that the appellant failed to raise specific facts to establish a genuine issue regarding the reasonableness of sending notice only to The Athens Messenger. I believe the appellees' own summary judgment evidence raises such a factual question. Specifically, the affidavit of Cindy J. Rhonemus, filed in support of appellees' motion, contains a list of people and organizations to whom notice of the regular meeting was sent. This list establishes that in addition to The Athens Messenger, there are three other newspapers and three radio stations serving the community. Thus, I believe the existence of these additional media sources raises a genuine issue of material fact concerning the reasonableness of notifying only The Athens Messenger about the special meeting. Reasonable minds could clearly disagree about this notice satisfying the rule requiring the "widest possible dissemination." Thus, I dissent.